Applicant’s election of Group I, the species B)(i) in the reply filed on 2/17/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The Examiner acknowledges applicants’ request for rejoinder and will consider this when/if the instant claims are found to be allowable.  Currently claims 1 to 3, 6 to 9, 14 and 17 to 20 are under consideration.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 to 9, 14, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al.
	Sakamoto et al. teach a room temperature curable silicone sealant containing components (A), (B) and (D) which correspond to claimed components (A), (B)(i) and (C).  See for instance the abstract.  Note that (C) in Sakamoto et al. corresponds to claimed (E).  Paragraphs 77 and on teach various catalysts including titanates.  While the amounts of each component as found in the abstract and paragraph 87 overlap with that claimed, specific attention is directed to Example 8 in paragraph 110.  This contains a trimethoxysilylethyl dimethylpolysiloxane meeting (i), a silylated compound based on polypropylene oxide that will necessarily possess hydrophilic properties based on the polypropylene units, silica, methoxysilanes and a titanium catalyst.  This comes to a total of 122 parts.  Converting this to percentage based on a total of 100 wt%, the total amount of siloxane meeting (Ai) is 81 wt%, the total amount of hydrophilic material is .81%, the total amount of silica is 8.1%, the total amount of silane crosslinker is 7.3 wt% and the total amount of catalyst if 1.6 wt%.  
	This specific example differs from the claimed composition only in the amount of hydrophilic material present.  Considering the totality of that disclosed by Sakamoto et al., though, the skilled artisan would have immediately anticipated the presence of as much as 10 wt%, or even 5 wt% of such material as these amounts are within the range, even the preferred range, disclosed by Sakamoto et al.  These are specifically disclosed amounts in Sakamoto et al.  See paragraphs 34 to 40.  Since the skilled artisan would have anticipated an amount of 10 or 5 wt% of such a material in the composition of Sakamoto et al., one would have anticipated an amount of 10 or 5 wt% of such a material in this example.  In this manner claims 1 and 17 are anticipated.
	For claim 2, the compounds in Sakamoto et al. as found in paragraphs 34 and on as well as in Example 8 meet this requirement.  Note that the polyoxyalkylene polymer claimed is “comprising” oxyalkylene units such that this allows for the Si atoms.  Note too that the methyl-1,2-ethanediyl group corresponds to n = 3.  
	For claim 6, see paragraph 91 which teaches a one part composition.
	For claim 8 see paragraphs 92 and on.
	For claims 7, 9 and 20 note that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  
	For claim 14 note the adhesion promoter and silica in paragraph 110 that meet this requirement.
	For claim 19 note that this composition meets the requirement ii).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al.
	Paragraph 38 of Sakamoto et al. teaches a viscosity range of from 1 to 10,000 mPa.s which corresponds to 1 to 10,000 cP.  This range embraces the entire claimed range such that one having ordinary skill in the art would have found a value within the claimed range to have been obvious and within routine experimentation.  In this manner the range of claim 18 is rendered obvious.

Claims 1 to 3, 6 to 9, 14, 17 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 56-076452, as interpreted by the English language translation and English language abstract.  
	The JP reference teaches a silicone elastomer which includes an anionic or non-ionic surfactant.  As can be seen from the attached abstract, this contains a polyorgano-siloxane having terminal silanol groups having a viscosity of 500 to 2,000 St, meeting claimed component (Aii), a silane compound having alkoxy groups, meeting claimed (C), and an anionic or ionic surfactant.  See the abstract.
	In the English language translation see page 2, the second full paragraph under DETAILED DESCRIPTION which teaches a siloxane meeting (Aii).  Page 3 teaches the component (B) which corresponds to claimed (C) noting that this specifically discloses alkoxy groups.  The amount of (B) is 1 to 50, preferably 2 to 10, parts by weight of 100 parts siloxane (A).  
	On line 9 of page 4 the JP reference teaches titanium catalysts.  While the amount of such catalyst is not disclosed, the skilled artisan would have recognized the obviousness of using such a catalyst in a catalytically effective amount.  
	Page 4 also teaches, as nonionic surfactants, polyoxyethylene, polyoxypropylene and copolymers thereof.  This meets claimed (B)(i).  Polymers such as POE fatty acid amide and POE alkylphenyl ether meet the requirement of claimed B) (i).  Surfactants are present in an amount of from .1 to 50, preferably 5 to 10, parts by weight (A).  See page 5, line 16.
	Thus the amounts of each component claimed is embraced by the teachings in the JP reference, albeit not specifically disclosed in an anticipatory manner.  From this one having ordinary skill in the art would have found amounts within the claimed range to have been obvious and well within routine experimentation.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). In this manner claim 1 is rendered obvious.
	For claims 2, 3 and 18, while the JP reference doesn’t specifically teach a number of repeating units corresponding to y or an Mn for the polyoxyalkylenes, the skilled artisan would have found y values of at least 4 to have been obvious, as the surfactants therein are polymeric and less than 4 would not be considered polymeric,  Furthermore, since the number of repeating units is open ended in the JP reference, the skilled artisan would have found it within routine experimentation to select higher molecular weights as claimed in an effort to determine the operable and optimum ranges for such values.  
	For claim 6, page 5, line 20 teaches storing in a single container.
	For claims 8 see again the abstract and the JP reference about half way through page 5.
	For claims 7, 9 and 20, note that one having ordinary skill in the art would have expected these properties to be necessarily follow in the obvious composition of the JP reference since the obvious composition is the same as that claimed.
	For claim 14, see component (C) an inorganic filler that is present in the compo-sition.  This is found in both the abstract and on page 3 of the translation.
	For claim 17 note that the preferred upper amount of 10 wt% meets this require-ment while the broader upper range of 50 embraces this amount such that the skilled artisan would have found an amount within this range obvious.
	For claim 19 note that the polyoxyalkylenes taught on page 4 of the translation meet these requirements.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
4/30/2022

/MARGARET G MOORE/Primary Examiner, Art Unit 1765